Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter

Claims 1 – 8 are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art discloses in general an system for automated insurance underwriting and for offering of insurance policies to individuals/companies, wherein the system employs means for collecting risk information for individuals/companies and employs machine learning for calculating a risk to aid in selecting the appropriate policy to offer (e.g. Roberts et al., US 2014/0244317 A1, Abstract; fig. 3, 4).  Furthermore, the prior art also discloses that the collected risk information can be relative to computer and technology factors and that a system may employ machine learning to predict risk from accidental and malicious activity, and wherein the calculated risk is based on the back-propagation of probabilities (i.e. “computational graph operations”) (e.g. Shultz et al., US 2015/0381649 A1, Abstract; par. 32, 99, 236; fig. 7, 8).  
However, the prior art fails to disclose, as found recited in combination with all remaining claim limitations, the features of creating a contract block by compiling a request into a computation graph-based format, … and creating an offer list by performing computational graph operations on the contract block to determine at least a risk-transfer agreement based at least on calculated risk associated with the request, contextual consideration of an existing contract portfolio, and the plurality of available underwriting agreements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY L WILLIAMS whose telephone number is (571)272-7965.  The examiner can normally be reached on 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JEFFERY L WILLIAMS/Primary Examiner, Art Unit 2495